Citation Nr: 0810506	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-39 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
anxiety disorder claimed as post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This present matter came before the Board of Veterans' 
Appeals (Board) initially on appeal from a September 2005 
rating decision in which the RO granted the veteran service 
connection for anxiety disorder claimed as PTSD, and assigned 
an initial 10 percent rating, effective April 30, 2002.  In 
November 2005, the veteran filed a notice of disagreement 
(NOD).  The RO issued a statement of the case (SOC) in 
January 2006, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
January 2006.

In June 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the 
undersigned granted the veteran's motion to advance this 
appeal on the Board's docket, under the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In March 2007, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC), in Washington, DC 
for additional notice and development.  As reflected in a 
supplemental SOC (SSOC) and a September 2007 rating decision 
issued in February 2008, the AMC awarded the veteran an 
initial 30 percent rating for anxiety disorder claimed as 
PTSD, effective April 30, 2002, but denied a higher rating.  
Thereafter, the claim was returned to the Board for further 
appellate consideration.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO (through the AMC) has assigned a 
higher, 30 percent, initial rating for anxiety disorder 
claimed as PTSD, as higher ratings are available, the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for higher rating remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

As final preliminary matters, the Board notes that in a 
January 2006 statement, the veteran raised claims for service 
connection for dizziness and for exposure to residual 
radiation from the Nagasaki A-Bomb blast and asked to reopen 
his previously denied claim for service connection for 
bilateral tinnitus.  In a May 2006 statement, he also raised 
claims for service connection for a back condition and a 
bilateral leg condition, to include both hips and both knees.  
As the RO has not adjudicated these matters, they are not 
properly before the Board, and are referred to the RO for 
appropriate action.  

Further, the Board notes that, in a December 2005 rating 
decision, the RO denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disability (TDIU); 
it is unclear whether the veteran intended that a VA Form 9 
dated December 1, 2005 to be an NOD with regard to the 
December 2005 rating decision.  In any event, with the award 
of a 30 percent rating for anxiety disorder claimed as PTSD, 
the veteran now meets the schedular criteria for entitlement 
to a TDIU; hence, this matter is also referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to January 31, 2007, the veteran's anxiety claimed 
as PTSD had been manifested by depression, hopelessness, 
feelings of despair, nightmares, and some sleep impairment 
and loss of interest in activities; these symptoms are 
indicative of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  From January 31, 2007, the veteran's anxiety claimed as 
PTSD has been manifested by sleep disturbance, intrusive 
thoughts, nightmares, anger, anxiety and difficulty 
controlling it, irritability, memory loss, and a few 
instances of shoplifting; these symptoms are indicative of no 
more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for anxiety disorder claimed as PTSD, prior to 
January 31, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9413 
and 9411 (2007).

2.  The criteria for a 50 percent rating for anxiety disorder 
claimed as PTSD, from January 31, 2007, have  been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Codes 9413 and 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the Board is aware of the recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), applicable to claims for increased ratings. 
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include AMC).  Id.; Pelegrini,18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2007 letter, the AMC provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claim, thus satisfying the fourth element of the duty to 
notify.  After issuance of the letter, and opportunity for 
the veteran to respond, the September 2007 SSOC reflects 
readjudication of the claim.  The Board also notes that the 
January 2006 SOC and the September 2007 SSOC provided notice 
of the criteria for a higher rating (which suffices for 
Dingess/Hartman).  Hence, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board acknowledges that the March 2007 notice letter 
provided to the veteran does not contain the level of 
specificity set forth in Vazquez-Flores.   However, the Board 
finds that (to the extent that Vazquez-Flores applies to 
claims for higher initial rating) any such procedural defect 
does not constitute prejudicial error in this appeal.  The 
claims file reflects evidence of actual knowledge on the part 
of the veteran that the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim(s).  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this regard, the veteran has provided testimony at a Board 
hearing, has described how his symptoms affect his daily 
activities at two VA examinations, and has submitted 
statements from his private clinical social worker addressing 
the severity of his psychiatric disability and the effects it 
has on his daily life.  The Board notes that the veteran 
stopped working when he was 65; he is now 82.  His testimony 
and statements and those of his social worker indicates an 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher rating.  Significantly, the 
Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  Id., 
at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as treatment records from the New York, New 
York VA Medical Center (VAMC) and the reports of VA 
examinations.  Also of record and considered in connection 
with the claim on appeal are the veteran's hearing transcript 
and various written statements provided by the veteran, his 
private social worker, and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the claimant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter being decided.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Background

Historically, in the September 2005 rating decision on 
appeal, the RO granted service connection for anxiety 
disorder claimed as PTSD and assigned an initial 10 percent 
rating, effective April 30, 2002.  This decision was based on 
a September 2005 VA PTSD examination report, in which the 
examiner felt that the veteran did not meet the criteria for 
a diagnosis of PTSD.  However, she did feel that the veteran 
suffered from anxiety disorder which she felt was at least as 
likely as not related to his verified stressor of a kamikaze 
plane crashing into the veteran's ship.  During that 
examination, the veteran was cooperative.  His mood was 
described as mellow; his affect was noted to be full range.  
Speech and thought processes were within normal limits.  The 
veteran denied suicidal and homicidal ideations as well as 
hallucinations and delusions.  He also denied memory 
difficulties and attention and concentration problems.  The 
veteran's insight and judgment were described as good.  

The diagnosis was anxiety disorder.  The examiner added that 
it appeared that when the veteran first returned from the 
war, he had more acute symptoms of PTSD; however, over time 
these symptoms had resolved to some extent but he remained 
with a mild level of overall generalized anxiety.  She felt 
that the veteran's incapacity as a result of this was mild 
and that it did not appear to have interfered with his 
employability or his interpersonal relationships.  A Global 
Assessment of Functioning (GAF) score of 68 was assigned.

In September 2003 and July 2005 statements, the veteran's 
private therapist (social worker) indicated that the stress 
resulting from the veteran's in-service stressor event causes 
significant impairment in social, occupational, and other 
areas of functioning-that is, depression, hopelessness, 
feelings of despair, and intense fear.  In a statement 
submitted by the veteran during his June 2006 hearing, this 
therapist added that the veteran's symptoms include 
irritability or outbursts of anger, difficulty staying 
asleep, recurrent distressing dreams of the event, markedly 
diminished interest in significant activities and feelings of 
depression and hopelessness and an assigned a GAF score of 
48.

VA treatment records reflect that the veteran was initially 
seen in February 2005 for evaluation of treatment with an 
antidepressant.  During that evaluation, the veteran stated 
that for the past year, he had felt more "down" and that he 
had decreased his physical activity (which involved going to 
the gym a few times a week) partially due to knee pain and 
partially due to "mental".  The veteran reported decrease 
in motivation, fatigue (although his sleep was "fair"), and 
decrease in libido.  He did enjoy some activities like 
reading and spending time with family and friends.  The 
veteran was very active in AA and had been sober for 24 
years.  He had no history of psychiatric hospitalization or 
medication.  He denied any history of 
suicidality/homicidality, mania/psychosis/anxiety or any 
clinically significant depression.  The veteran lived with 
his wife and was a successful television director until he 
retired at 65.  He denied nightmares and flashbacks of World 
War II.  

On examination, the veteran was pleasant and cooperative.  He 
had no abnormal movements; his speech was spontaneous and of 
normal rate.  His mood was "down" and his affect was full 
and appropriate.  Thought process was goal directed.  The 
veteran denied any suicidal or homicidal ideation, audio or 
visual hallucinations, or persistent illness.  No delusions 
were elicited.  He was alert and oriented times person, place 
and time.  Insight and judgment were good.  Wellbutrin was 
prescribed.  

At a March 2005 follow-up visit, the veteran reported that he 
had not taken Wellbutrin yet due to physical ailments and 
continued to have feelings of lethargy, lack of motivation, 
and some depressed mood.  Examination findings were similar 
to those in February 2005, except that the veteran's mood was 
described as "so-so."  After taking Wellbutrin, later in 
March 2005, the veteran reported that he had had two or three 
episodes of dizziness which could have possibly been due to 
this medication.  So he had stopped taking Wellbutrin and had 
not had recurrence.  His mood was "okay" and he denied 
suicidal ideation. 

At an April 2005 follow-up, the veteran reported that he was 
feeling "fine" and that he had been feeling more motivated 
and active.  He stated that he was out in the garden and was 
planning a vacation with his wife.  He added that by being 
more active he felt better.  At that time, he was not 
interested in another trial of antidepressant and did not 
feel that he needed it.  On examination, the veteran was 
pleasant and walked with a cane.  His speech was spontaneous 
and of normal rate.  His mood was "fine" and his affect was 
brighter and appropriate.  Thought process was goal directed.  
At that time, there was no need for any psychiatric 
intervention.  

During  the June 2006 Board hearing, the veteran testified 
that his psychiatric disability results in nightmares at 
least once a month, sleep impairment, hyperstartle response 
to loud noises, anxiety, obsessive rituals such as checking 
windows and doors, unprovoked irritability and angry 
outbursts two or three times a week, and that he had anxiety 
attacks, especially when driving.  He reported that he has 
been seeing the same therapist weekly for the past twelve 
years.  Therefore, he asserted that he warrants a higher 
rating for his service-connected anxiety claimed as PTSD.

During a January 31, 2007 VA psychiatric visit, the veteran 
stated that he had been depressed since November 2006, which 
he described as being sad and worried.  He believed this 
started after a family argument with his oldest daughter 
about babysitting one of his grandchildren.  Since he was 
depressed over the holidays, he thought of drinking but did 
not do so.  The veteran had a history of flashbacks and 
nightmares.  On examination, he was cooperative and pleasant; 
he was not in distress.  He had no abnormal movements; his 
speech was of normal rate and tone.  His mood and affect were 
depressed.  The veteran denied any suicidal or homicidal 
ideations, hallucinations, delusions or illusions.  His 
insight was good; his judgment was fair.  He was oriented to 
person, place, and time.  The veteran was alert and his 
attention span, memory and concentration were good.  However, 
he admitted to stealing (candy and Rolaids).  The diagnosis 
was dysthymia with alcohol dependence in remission.  A GAF 
score of 60 was assigned.  

When seen at the end of March 2007, the veteran was not 
suicidal, homicidal or psychotic.  He was cooperative and 
pleasant; he was not in distress.  He had no abnormal body 
movements; his speech was of normal rate and tone.  His mood 
and affect were depressed.  The veteran denied any 
hallucinations, delusions or illusions.  He denied stealing 
candy and Rolaids.  Thought process and association was goal 
directed.  He talked about nightmares of his war experiences.  
His insight was good; his judgment was fair.  The diagnoses 
were dysthymia, PTSD - mild; and anxiety disorder, NOS.  A 
GAF score of 60 was assigned.  Citalopram was prescribed.  At 
a May 2007 VA follow-up, the veteran reported no more 
shoplifting and that his depression was stable.  He was 
cooperative and pleasant; he was not in distress.  He had no 
abnormal body movements; his speech was of normal rate and 
tone.  His mood was okay;  his affect was full range.  He 
denied any suicidal or homicidal ideations, hallucinations, 
delusions or illusions.  Thought process and association was 
goal directed.  He talked about nightmares of his war 
experiences.  His insight was good; his judgment was fair.  
The diagnoses were dysthymia, PTSD - mild; and anxiety 
disorder, NOS.  A GAF score of 60 was assigned.  

In the report of a July 2007 VA PTSD examination, the 
examiner noted that the veteran was receiving Celexa 30 mg. 
daily for depression which he said had helped lift his 
depression.  The veteran reported recurrent nightmares 
occurring once or twice a month of his war experiences, and 
that often he had trouble falling asleep as a result.  He 
stated that experienced a chronic level of irritability and 
anxiety with occasional difficulties controlling his emotions 
particularly when in arguments or conflicts with family 
members.  The veteran claimed that it had become increasingly 
difficult for him to control his anxiety; that it emerged at 
various times, particularly when certain events occur such as 
being exposed to loud noises or to airplanes or if he sees 
ships or things that remind him of ships.  He felt that his 
overall coping ability and adaptive function had diminished 
over the past several years with an increasing awareness of 
his anxiety and traumatic memories of his war experiences.  
The veteran reported a degree of memory loss.  His overall 
cognitive testing was significant for a variety of global 
deficits in the areas of constructional ability, concreteness 
of thought, difficulty with short-term recall and with simple 
calculations, and some impairment in his ability to retrieve 
long-standing information.  The veteran denied any active 
panic attacks.  His sleep was moderately impaired to where he 
often woke up in the middle of the night and had trouble 
falling asleep.  There was no evidence of impaired judgment.  
He was not psychotic and did not show any lapses in reality 
testing.  His speech was slightly hesitant and, at times, he 
had difficulties finding words and naming objects.  His 
impulse control was good.  There was no evidence of suicidal 
ideations, delusions or hallucinations.  There was no neglect 
of personal hygiene or appearance. 

The examiner noted that the veteran experienced a moderate 
degree of anxiety symptoms which could best be classified as 
being related to traumatic events in service and his memories 
of which had become increasingly problematic as far as his 
day-to-day emotional control.  The veteran still functioned 
well in his marriage, interacting with his wife.  He was able 
to perform most of his daily chores and to leave the 
apartment.  But the veteran did not go out as much as he had 
in the past because he found that certain places and 
situations reminded him of past traumatic events.  There were 
some difficulties with his relationship with his daughters.  
His primary disability would appear to be the veteran's 
feeling state, being constantly anxious, experiencing the 
memories that keep reemerging and the discomfort this causes.  
There was also some difficulty with sleep.  The diagnosis was 
chronic PTSD, which is sort of a late emerging disorder.  The 
examiner noted that the veteran also had had depression, NOS, 
currently in remission, and there was a cognitive decline 
NOS.  A GAF score of 50 was assigned.

During a July 2007 VA follow-up, the veteran had no new 
complaints.  He was cooperative and pleasant; he was not in 
distress.  He had no abnormal body movements; his speech was 
of normal rate and tone.  His mood was okay;  his affect was 
full range.  He denied any suicidal or homicidal thoughts, 
hallucinations, delusions or illusions.  Thought process and 
association was goal directed.  He talked about nightmares of 
his war experiences.  His insight was good; his judgment was 
fair.  The diagnoses were dysthymia, PTSD - mild; and anxiety 
disorder, NOS.  A GAF score of 60 was assigned.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

The veteran's initial 30 percent rating for anxiety disorder 
claimed as PTSD has been assigned under Diagnostic Codes 9413 
(for anxiety disorder, not otherwise specified (NOS)) and 
9411 (for PTSD).  The Board notes that psychiatric 
disabilities other than eating disorders are actually rated 
pursuant to the criteria of a General Rating Formula.  See 38 
C.F.R. § 4.130 (2007).

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." 

Under the DSM-IV, GAFs between 61 and 70 are indicative of 
some mild symptoms (e.g., depressed mood, mild insomnia and 
occasional panic attacks) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of between 51 and 60 indicates 
moderate symptoms, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning; e.g., having few 
friends or having conflicts with peers or co-workers.  A GAF 
score between 41 and 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

A.  Period prior to January 31, 2007

Collectively, the medical evidence reflects that prior to 
January 31, 2007, the veteran's psychiatric symptoms were 
manifested by depression, hopelessness, feelings of despair, 
nightmares, and some sleep impairment and loss of interest in 
activities.  These symptoms are reflective of occupational 
and social impairment no greater than what is contemplated in 
the currently assigned 30 percent rating.

At no point during the period in question had the objective 
evidence shown that the veteran's overall symptomatology met 
the criteria for a rating in excess of 30 percent.  In this 
regard, the medical evidences does not reflect that the 
veteran had flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; or other symptoms that 
are characteristic of a 50 percent rating.  

Rather, the September 2005 VA examiner described the 
veteran's mood as mellow and his affect was noted to be full 
range.  Speech and thought processes were within normal 
limits.  The veteran denied memory difficulties and attention 
and concentration problems.  His insight and judgment were 
described as good.  The VA examiner felt that the veteran's 
incapacity as a result of his anxiety was mild and did not 
appear to have interfered with his employability or his 
interpersonal relationships.

VA treatment records during this period show that the veteran 
was prescribed Wellbutrin for depression at a February 2005 
evaluation.  However, he discontinued it almost immediately 
due to two or three episodes of dizziness.  By April 2005, 
the veteran reported that he was feeling fine and that he had 
been more motivated and active.  At that time, he was not 
interested in another trial of antidepressant and did not 
feel he needed it.  The VA physician noted that he had 
improved and, at that time, there was no need for any 
psychiatric intervention.  

As noted above, except for a GAF score of 48, given by the 
veteran's private therapist (social worker) in a statement 
received in June 2006, all of the veteran's GAF scores during 
this time period had been 65 or above, clearly indicating 
mild symptomatology.  The Board has considered the letters 
submitted by the veteran's private therapist, which suggest 
that his symptoms meet the criteria for a rating in excess of 
30 percent prior to January 31, 2007.  However, it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion reached; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

While the letters from the veteran's social worker include 
reports of symptoms described in the criteria for a rating of 
50 or 70 percent, including irritability and outbursts of 
anger and markedly diminished interest in significant 
activities and an opinion that the stress from the veteran's 
in-service stressor event causes significant impairment in 
social, occupational, and other areas of functioning, these 
findings appear to be based on the veteran's subjective 
assertions, and not on any review of the veteran's claims 
file or other objective medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  In this regard, the 
Board notes that although the veteran has been asked to sign 
authorizations for release of his private treatment records, 
he has never signed one for this therapist.  Instead, he has 
only submitted cursory written statements for her in response 
to VA requests for relevant records.  Therefore, there are no 
private treatment records showing, if and when, the veteran's 
symptoms may have increased during this period.

By contrast, the September 2005 VA examiner specifically 
acknowledged review of the claims file and performed a 
thorough examination, to include an extensive recitation of 
the veteran's history and complaints.  As such, the objective 
medical findings included in this examination report are 
assigned more probative value in evaluating the veteran's 
psychiatric disability.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion include the physician's access to the 
claims file and the thoroughness and detail of the opinion).  

Based on the foregoing, the Board finds that the veteran's 
anxiety disorder claimed as PTSD symptomatology has more 
nearly approximated the criteria for the 30 percent rather 
than a 50 percent rating for the period since the effective 
date of the grant of service connection through January 30, 
2007.  As the criteria for the next higher, 50 percent, 
rating have not been met during this period, it logically 
follows that the criteria for higher rating of 70 or 100 
percent likewise are not met during this time frame.

B.  Period from January 31, 2007

Comparing the manifestations of the veteran's symptom prior 
to January 31, 2007, to the applicable criteria, and 
affording the veteran the benefit of the doubt, the Board 
finds that the veteran's symptoms more nearly approximate the 
criteria for a 50 percent rating from January 31, 2007.  

The above evidence reflects that, from January 31, 2007, the 
veteran's psychiatric disability had been manifested by sleep 
disturbance, intrusive thoughts, nightmares, anger, anxiety 
and difficulty controlling it, irritability, and a few 
instances of shoplifting.  The veteran's symptoms during this 
period are not shown to meet the criteria for a rating higher 
than 50 percent.  In this regard, the assignment of the next 
higher, 70 percent rating, is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to certain symptoms.  Here, the July 2007 VA examiner 
noted that the veteran still functions well in his marriage 
and interacts with his wife.  However, the veteran does have 
some difficulties with his relationship with his daughters 
and becomes easily irritated when they do not do what he 
tells them or when they do things that upset him.  The 
veteran has consistently denied any suicidal or homicidal 
thoughts, hallucinations, delusions or illusions.  His 
thought process and association have been goal directed.  He 
has always been well groomed and he has not neglected his 
personal hygiene.  During the July 2007 VA examination, the 
veteran denied any active panic attacks.

During a January 31, 2007 VA psychiatric visit, the veteran 
reported that he had been depressed since November 2006, 
after a family argument.  He gave history of flashbacks and 
nightmares.  He even admitted to stealing candy and Rolaids 
(shoplifting).  His mood and affect were depressed at both 
this visit and a follow-up visit in March 2007.  He was 
assigned a GAF score of 60 and prescribed Citalopram for 
depression at this and subsequent VA follow-up evaluations.  
A GAF score of 60 is indicative of moderate symptoms, such as 
occasional panic attacks or flat affect.

In the report of a July 2007 VA PTSD examination, the 
examiner indicated that the veteran experienced a moderate 
degree of anxiety symptoms which had become increasingly 
problematic as far as his day-to-day emotional control.  The 
veteran reported that it had become increasingly difficult 
for him to control his anxiety and that it would emerge at 
various times, particularly when certain events occur such as 
being exposed to loud noises or to airplanes or if he saw 
ships or things that remind him of ships.  His sleep was 
moderately impaired to where he often woke up in the middle 
of the night and had trouble falling asleep.  The veteran did 
not go out as much as he had in the past because he found 
that certain places and situations reminded him of past 
traumatic events.  His speech was slightly hesitant and, at 
times, he had difficulty finding words and naming objects.  
The veteran reported a degree of memory loss.  His overall 
cognitive testing was significant for a variety of global 
deficits in the areas of constructional ability, concreteness 
of thought, difficulty with short-term recall and with simple 
calculations, and some impairment in his ability to retrieve 
long-standing information.  A GAF score of 50 was assigned.  

Although a GAF score of 50 is indicative of some serious 
symptoms such a frequent shoplifting or any serious 
impairment on social functioning, the objective evidence does 
not reflect occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood.  Thus, the Board finds that the 
evidence is indicative of no greater impairment than that 
contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7.  
As the criteria for the next higher, 70 percent, rating have 
not been met during this period, it logically follows that 
the criteria for higher rating of 100 percent likewise are 
not met during this time frame.

C.  Conclusion

The Board points out  that, in addition to the medical 
evidence, the lay statements and testimony regarding the 
veteran's psychiatric symptoms have been considered.  
However, to the extent that the veteran attempts to assert 
that he is entitled to higher ratings during each of the 
above periods, the Board finds that his assertions are not 
entitled to more weight than the objective findings rendered 
by trained medical professionals in evaluating the veteran's 
psychiatric disability, to include the findings of the 
various VA examiners.  See 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  See also Bostain v. West , 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  In short, the testimony and 
statements offered in support of the veteran's claim do not 
constitute persuasive medical evidence in this appeal, and 
none of this evidence is of sufficient probative value to 
controvert the objective medical findings.

Under the circumstances presented, the Board finds that the 
most probative evidence in this appeal establishes that, 
prior to January 31, 2007, the veteran's symptomatology more 
nearly approximated the criteria for a 30 percent rather than 
a 50 percent rating and that, from January 31, 2007, his 
symptomatology has more nearly approximated the criteria for 
the 50 percent rather than a 70 percent rating.  See 38 
C.F.R. § 4.7 (2007).  

As indicated, above, the Board has favorably applied the 
benefit-of-the-doubt doctrine in reaching the decision to 
award the 50 percent rating from January 31, 2007, but finds 
that the preponderance of the evidence of the evidence is 
against assignment of a rating greater than 30 percent prior 
to that date.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

An initial rating in excess of 30 percent rating for anxiety 
disorder claimed as PTSD, prior to January 31, 2007, is 
denied.

A 50 percent rating for anxiety disorder claimed as PTSD is 
granted from January 31, 2007, subject to subject to the law 
and regulations governing the payment of VA compensation 
benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


